Citation Nr: 0408051	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1985 to July 
1990 and from January 31st to February 6th 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for a 
schizoaffective disorder and assigned an initial 10 percent 
rating effective December 12, 2000.  The veteran appealed for 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

In October 2003, during the pendency of his appeal, the RO 
issued another decision increasing the rating for the 
schizoaffective disorder to 30 percent with the same 
effective date as the prior rating.  The veteran continued to 
appeal, requesting an even higher initial rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

Also in October 2003, the veteran withdrew his request for an 
RO hearing.  

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  So the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part. 

REMAND

An April 2001 Report of Contact indicates the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA) due to the severity of his psychiatric 
disability.  Apparently, the SSA determined that he has been 
unable to maintain employment since April 1993.  But a copy 
of the letter awarding those benefits and the underlying 
medical records considered are not on file and, therefore, 
must be obtained.  The duty to assist mandated by 38 U.S.C.A. 
§ 5103A (West 2002) includes obtaining any SSA disability 
benefits award and the underlying medical records.  See also 
Baker v. West, 11 Vet. App. 163, 169 (1998) (VA failed in 
duty to assist veteran by not obtaining SSA records in 
conjunction with an increased rating claim even when veteran 
only noted he was receiving Social Security disability). 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to records from other Federal agencies, such as the 
SSA.  VA will end its efforts to obtain records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  

Also, as alluded to earlier, since this is an appeal from an 
initial assignment of a disability evaluation VA must 
consider whether the veteran is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Seeing as though this case must be remanded to 
obtain the SSA records, regardless, the veteran also should 
be scheduled for another VA psychiatric rating examination 
while his claims file is at the RO, particularly to have the 
examining VA psychiatrist take into account the additional 
evidence obtained from the SSA.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any further determination on 
the merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2003), are fully complied with 
and satisfied.

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make 
the determination, copies of any hearing 
transcripts, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this 
must be specifically indicated in the record.

3.  Schedule the veteran for another VA 
psychiatric examination to assess the current 
severity of his service-connected 
schizoaffective disorder.  

Please specifically indicate how the symptoms 
attributable to the schizoaffective disorder 
affect the veteran both occupationally and 
socially in terms of the applicable rating 
criteria.  This includes providing a Global 
Assessment of Functioning (GAF) score consistent 
with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  And explain what the 
assigned score means.  Furthermore, 
indicate whether the veteran's service-connected 
disability, alone, precludes substantially 
gainful employment.  Discuss the rationale for 
the opinion.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder for 
the veteran's pertinent medical history.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to guide 
the examination, the submitted examination 
report should include the questions to which 
answers are provided.



4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information 
in response to the questions posed, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the claim based on the 
additional evidence obtained.  When 
readjudicating the claim, discuss whether 
the rating for the schizoaffective disorder 
should be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  If benefits are 
not granted to the veteran's satisfaction, 
prepare a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


